lh'Tl5RNATIONAL PXPER COMPAUY,

            Plalntlff arid Respondent,



RICHARD Y FRAUE.

            Defendant and Xppcllaiit,
      and

B A KENNEDY, and JULIE KENNEDY, lndi\.~dually,
and d b/a KENNEDY SPECIALTY LUMBER.




APPE.41.. FROM:    District Court of the First Judicial District_
                   111and For the Couinty of Lewis and Clark
                   Hoiiorablc Dorotliy McCarter, Judge Presiding


COUNSEL.. OF RECORD:

            For Appellaiit:

                    Richard N. Frame, Pro Sc, Caiiyon Creek, Montana

            For Respondent:

                    Charles W. i-fii~glc:
                                        Petcrseir, Jones, i-lingle 6 Stcrup, Billings; Montana
                                                                    (



                                                  Submitted on Briefs: October 24, 2002

                                                               Decidcd: December 27, 2002
Justice W. Wiiliain Leaphart delivered the i)pirtion of the Court,

4I,i l   Piirs~~ilnt Section I, Paiagrapl~3(c); Montaiaa Supn-erne Court 1WUiiillcrnal
                  to

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a publ~c
       document with the Clerk of the Suprcme Court and shall be reported by case t~tle.

Supreme C'ourt cause number and rcsult to the State Reporter Publishing Company and to

West Group in the quarterly table of noneitable cases issued by this Court.

q/Z      Appellant, Richard N. Frame (Frame) appeals the First Judicial District Court's Order

denying his motion for a neu trial. We affirm.

3        The sole Issue presented on appeal is whether the District Court erred in determinrng

it lackcd jurisdiction to grant Frame's Motion for he\\ Trial, Rehearing, or Reconsideration

on the merits of a foreign judgment.

                                          Background

74       This appeal comes before this Court with a long history of litigation involving Frame

and I~lternationalPaper Company (IPC). L 1998, IPC filed a civil suit in 'Texas Federal
                                        n

 District Court against Fraine and two others, alleging fraud, breach of fiduciary duty,

                                                                 relief. In 2001, a jury was
 cornmoll law and statutoly theft, civil conspiracy and i~~junctive

 iinpaneled and trial was scheduled to begin. Four days before trial, Frame fired his lawyers

 and moved for a continuance, wliieh the Texas court denied. Consequently, Frame defended

 himselfpro se at trial. At its conclusion, the Texas jury entered a sizable verdict in IPC's
favor against Framc. [PC subsequently moved for and was awarded over one million dollars

in attome>-fees and costs.

75     Frame subscqucnt:y filed pro se motions under Rules 59 and 60. F.I?.Cir,P., and

requested that the Texas Court alter or dismiss the judgment or set aside the jury verdict and

grant a new trial. I h e Texas Court denied his motions. Frame tlten appealed to the United

States Fifth Circuit Court of Appeals. Frame did not, however, request a stay of execution,

nor did he file a supersedeas bond.

116    IPC moved for, and was granted, authority to immediately register the judgment in tlte

District of Montana. The judgment was then registered w-ith the Clerk of the United States

District Court for the District of Montana. An Affidavit in Support of Filing a Foreign

Judgment was subsequently filed with the Lewis and Clark County Clerk of Court as

providedin the Montana Unifomt Enforcement of Foreign Judgments Act (UEFJA), $5 25-9-

501 through 25-9-508, MCA. In accordance with routine practices, thc filing was assigned

a miscellaneous court number by the Lewis and Clark County Clerk of Court. A copy of the

Affidavit was mailed to Frame that same day by certified mail. Frame then filed a motion

for a new trial with the Montana First Judicial District Court. The District Court summarily

denied Frame's Motion for New Trial: concluding that the "[c]ou~thas no jurisdiction to

provide thc relief requested." Frame appeals the denial of his motion for a new trial.
                                           L>iscussion

y7     1 he   Montana Uniform Enforcement of Foreign Judgn~entsAct was enacted to

imp!enicr?t the Full Faith and Credit Clause of the United States Constitution; and it provides

the procedural framework for enforcing foreign judgments in the states xhat have enacted it.

See Cnrr v. Belt, 1998 MT 266, ' 41, 201 Mont. 326, 1 41, 970 P.2d 1017, ?;41. The
                               ;                    1
UEFJA's purpose is to "facilitate interstate enforcen~entsof judgments by providing a

summary procedure by bvhich a judgment creditor may enforce judgment in an expeditious

manner in any jurisdiction in which the judgment debtor is found." ~Clntson A4atsotz (Minn.
                                                                          v.

1983), 333 N.W.2d 862,867. The UEFJA is to be"interpretedandeonstrued as to effectuate

its general purpose to make uniform the law of those statcs which enact it." Section 25-9-

508, MCA.

78     Additionally, the United States Supreme Court has held that the full faith and credit

obligation owed to a final judgment is exacting; a final judgment rendered by a state conrt

is entitled to full faith and credit in the courts of its sister states. See U~lrletwrirers
                                                                                          National

i l s s ~ ~ r . $1. M)t-th Carolina L f e a~lrlAcc. Health Ilzs. Guurat~ty 'n (1982), 455 U.S.
           Co.                                    iu~d                   Ass

691, 102 S.Ct. 1357, 71 L.Ed.2d 558. The United States Supreme Court has stated that the

Full Faith and Credit Clause "generally requires every State to give to a judgment at lcast the

tes j~tdicutcreffect which the judgment urould be accorded in the State which rendered it."

Dutjke v. Duke (1963), 375 U.S. 106. 109, 84 S.Ct. 242, 244, 11 L.Ed.2d 186, 190.

Moreover, "the judgnlent of a state court should have the same credit; validity, and effect,
in every other court of the Vnited States, ~i-hich hiid in the state where it was pronounced."
                                                 it

Lkiicrwritei-; ?vb,riionnl/is.sur. Co., U.S. at 704,102 S.Ct, at 1365, 7 i I..Ed.sd at 570.
                                      455

'79    Frame claims that Montana's IJEFJA allows Montatladistrict courts to reopen, vacate?

or set aside foreign judgments under Rule 60(bj, M.R.Civ.P. Montana's version of the

UEFJA, provides, in pertinent part:

       Filing and status of foreign judgments. A copy of any foreign judgment
       authenticated in accordance with an act of congress or the statutes of this state
       may be filed it1 the office of the clerk of any district court of this state. The
       clerk shall treat the foreign judgrnent in the same manner as a judgment of a
       district court of this state. A judg~wents o .fileif has the same qfect und is
       subject to the sanle p~~ocedul-es,  defenses, and proceedings for reopening,
       vacr~ri~zg, stcyirzg as a judgment of a district caul-f oftlzis stcrte and nlajl be
                  or
       enforced or satisfied in like manner.

Section 25-9-503, MCA (emphasis added). The argument made by Frame is not new or

novel. This Court recently considered the identical issue in Carr v. Betr, 1998 MT 266,291

Mont. 326,970 P.2d 1017. In Carr, the plaintiff-wife obtained a default decree of divorce

and judgment from a Wyoming district court, which she then filed with the Gallatin County

Clerk pursuant to the UEFJA. The defendant subsequently moved to set aside the Wyoming

judgment. This motion, however, u a s not filed in the Wyoming case, but rather, in the

Montana district court where he had previously filed a petition for dissolution. See Carr;ij9.

0      The defendant in Carr, like Frame. argued that the UEFJA allows Montana district

                                             judgments under Rule 60@), bf.R.Ci\.P. We
courts to reopen, bacate, or set aside fore~gn

disagreed and affirmed the district court's denial of the defendant's motion to set aside the

Wyoming judgment, holding that tlre foreign judgment was entitled to full fidith and credit.
The majority in Chvr uliimateiy concluded that: "[ulnder    6 25-9-503,
                                                                      MCA, [only] certain

                                or
defenses such as iack oipcrsol~al subject matter jurisdiction of the rendering court, fraud

in the procurement of the judgment, lack o due process, satisfaction; or other grounds that
                                          f

make the judgment invalid ox unenforceable may be raised by a party seeking to reopen or

vacate a foreign judgment filed in Montana." G r r , ?j 42 (emphasis added).

qll    h the present case, Frame alleges that the Texas judgment was procured in violation

of his due process rights, specifically his right to counsel, because the Texas court did not

grant Frame's request for a continuance after Frame fired his counsel four days before trial.

In turn, Frame had to defend himself pro sc at trial. Frame, ho\\,ever, is mistaken in

concluding that this constitutes a violation of his due process rights; the right to counsel is

a right of criminal defendants, not civil litigants. See 1J.S. Const., Amend. VI and XIV;

Mont. Const., Art. 11, $24. Therefore, because Frame has not offered any evidence that he

Lvas denied due process, or established any grounds making the judgment invalid or

unenforceable, we hold that the District Court had no basis forjurisdiction in this matter. All

of Frame's arguments could have been properly raised in his appeal to the Fifth Circuit Court

of Appeals. Accordingly; we affirm the District Court's denial of Frame's motion for a new

trial osi the merits of the Texas judgment.
We concur:
     ,